Citation Nr: 0523671	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-03 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to service connection for bilateral arm 
disability.

6.  Entitlement to service connection for right hip 
disability.

7.  Entitlement to service connection for neurological 
disability.

8.  Entitlement to service connection for a head injury 
disability with memory loss.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1975 to April 1981 
and from May to June 1991, with reserve duty from May 1983 to 
March 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1998, 
a statement of the case was issued in December 1998 and a 
substantive appeal was received in March 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Initially the Board notes that the record includes 
correspondence from the Social Security Administration (SSA), 
including a January 1997 letter, which indicates that the 
veteran applied for SSA disability benefits.  However, there 
is no indication from the file that the RO has requested 
these records.  As the Board believes that such records could 
be relevant to adjudication of the current claims, the case 
must be remanded to attempt to obtain these records.

Additionally, it is clear from the record that the RO has 
made numerous attempts to obtain full service medical records 
from the veteran's reserve duty from 1983 to 1997.  The 
record seems to indicate that such records are not available 
at "code 13" or "code 25"; however, it appears from the 
record that some records might still be available at "code 
21."  The Board believes that such records must be requested 
and, if they are not available or if further requests for the 
records would be futile, the record must reflect this fact.  
Verification of the complete dates of the veteran's service, 
as well as the type of service during each period of 
enlistment, should also be accomplished.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the SSA and request any and 
all records related to any application 
for disability benefits filed by the 
veteran.

2.  Again request the veteran's service 
medical records from the veteran's 
reserve duty period from "code 21" 
and/or any other appropriate source.  If 
"code 21" and/or any other appropriate 
source responds with information that 
indicates that the records are no longer 
available or that further requests for 
the record would be futile, the record 
should clearly reflect this fact.  

Also, contact the NPRC or any other 
indicated agency and request verification 
of the complete dates of the veteran's 
service, as well as the type of service 
during each period of enlistment, i.e., 
whether it was active duty, active duty 
for training, or inactive duty for 
training.  All periods of active duty for 
training or inactive duty for training 
should be separately noted.  

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence 
of record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish her and her 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



